Case 2:20-cv-03996-GRB-ST Document11 Filed 10/02/20 Page 1 of 10 PagelD #: 126

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF NEW YORK

 

WINDWARD BORA LLC.

Plaintiff,
Civil Action No. 20-cv-03996
Vv.
; VERIFED ANSWER WITH
JOSEPH REDUTO III A/K/A JOSEPH REDUTO, . COUNTERCLAIMS
ELLEN REDUTO :

Defendants.

 

The Defendants JOSEPH REDUTO III A/K/A JOSEPH REDUTO and
ELLEN REDUTO, by and through their attorneys, La Capra, Salz & Kowalski,
LLP, as and for their Verified Answer with Counterclaims to the Complaint
dated August 27, 2020, filed by the Plaintiff WINDWARD BORA LLC,
respectfully allege as follows:

1. ADMIT the allegations contained in paragraph 1 of the Complaint.

2. DENY knowledge or information sufficient to form a belief as to
paragraph 2 of the Complaint.

3. ADMIT the allegations contained in paragraphs 3 to 5, inclusive, of
the Complaint.

4. DENY knowledge or information sufficient to form a belief as to

paragraphs 6 and 7 of the Complaint.
5. ADMIT the allegations contained in paragraphs 8 to 10, inclusive,
of the Complaint.

6. DENY knowledge and information sufficient to form a belief as to
paragraphs 11 to 13, inclusive, of the Complaint.

7. DENY each and every allegation contained in paragraphs 14 and
15.

8, DENY knowledge and information sufficient to form a belief as to
paragraphs 16 and 17 of the Complaint.

9. DENY each and every allegation contained in paragraphs 18 to 23,
inclusive, of the Complaint.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

10. Upon information and belief, the subject note and/or mortgage
provided as a condition precedent that Plaintiff was required to serve a notice
of default and right to cure.

11. Plaintiff has failed to comply with the notice of default provision,
which was a condition precedent to the commencement of action.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

12. Real Property Actions and Proceedings Law §81303 and 1304
provide as a condition precedent that Plaintiff was required to serve notices
thereunder.

13. Upon information and belief, the Plaintiff has failed to comply with

some or all of the required notices mandated by the cited statutes in the
immediately preceding paragraph, which notices were conditions precedent to
the commencement of this action.

14. Based upon the foregoing, this Court lacks subject matter
jurisdiction over this matter.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

15. Upon information and belief, the Plaintiff lacks standing to
commence this action, not being the owner of the note and mortgage on the
date of commencement of this action.

AS AND FOR AN FOURTH AFFIRMATIVE DEFENSE

16. Defendants herein allege improper service of the summons and
complaint by reason of which this Court lacks personal jurisdiction over
Defendants herein.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
AND FIRST COUNTERCLAIM

17. Upon information and belief, Plaintiff has failed to comply with the
provisions of the Home Ownership and Equity Protection Act (HOEPA).
18. Based upon the foregoing, Defendants are entitled to damages.

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
AND SECOND COUNTERCLAIM

19. The subject note and mortgage are the product of predatory
mortgage lending practices.
20. The predatory mortgage lending practices engaged in by the

subject mortgage lender strips borrowers, such as and including Defendants
herein, of home equity and threatens families with foreclosure, devastating
communities and neighborhoods.

21. Plaintiff and/or its predecessor-in-interest have committed
numerous acts that constitute, by themselves or in conjunction with their
course of conduct, predatory lending. Such acts included, but may not be
limited to the following: (a) charging excessive fees; (b) abusive prepayment
penalties; (c) inclusion of kickbacks and/or unconscionable or unlawful yield
spread premium; (d) unlawful steering and targeting Defendants to the
particular loan product involved herein, when they may have qualified for
other, more favorable interest rates and/or terms; (e) unlawful steering and
targeting Defendants to the particular loan product involved herein, when
Plaintiff knew or should have known that Defendants could not reasonably
afford the monthly payments of principal and interest required under the
subject note and mortgage; and (g) issuing a mortgage to Defendants who had
insufficient resources to make the scheduled mortgage payments.

22. Based upon the foregoing, the Defendants are entitled to damages.

AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
AND THIRD COUNTERCLAIM

23. Plaintiff and/or its predecessor-in-interest are subject to the Truth
in Lending Act (TILA) and Regulation Z.

24. Upon information and belief, Plaintiff violated the requirements of
the TILA and Regulation Z in the following and other respects: (a) failing to

properly and accurately disclose the amount financed; (b) failing to properly
and accurately disclose the finance charges and other fees payable to the
lender or third parties; (c) failing to accurately reflect the annual percentage
rate; and (d) failing to properly and accurately disclose the total payments due
thereunder.

25. Based upon the foregoing, Defendants are entitled to damages.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
AND FOURTH COUNTERCLAIM

26. Plaintiff and/or its predecessors-in-interest fraudulently and
knowingly induced Defendants to enter into the subject transaction by making
intentional misrepresentations and/or failing to disclose material information,
including but not limited to: (a) misrepresenting to Defendants the monthly
cost to finance the loan; (b) misleading Defendants about their ability to receive
more favorable financing; (c) misrepresenting the nature of the documents they
were asked to sign and the nature and details of the transaction; and (d) failing
to disclose to Defendants the material information necessary for them to make
an informed decision about entering into this transaction.

27. The misrepresentations were willful, intentional and knowingly
made, with the intention to induce Defendants inlo entering into the
transaction.

28. Defendants justifiably relied upon the misrepresentations.

29. Asaresult of such misrepresentations, Defendants were damaged.

AS AND FOR AN NINTH AFFIRMATIVE DEFENSE
AND FIFTH COUNTERCLAIM
30. Upon information and belief, the subject mortgage is a high cost
loan as defined by Banking Law §6.
31. By virtue, thereof, Defendants are entitled to damages, including
cancelation of the mortgage, attorney’s fees and costs.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
32. Plaintiff failed to properly credit Defendants for payments made
with respect to the subject note and mortgage.
33. The Plaintiff has not correctly calculated any amount allegedly
owed by the Defendants.
AS AND FOR AN ELVENTH AFFIRMATIVE DEFENSE
34. The Statute of Frauds bars in whole or in part the action brought
by Plaintiff.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
35. The Plaintiffs calculation of any amount allegedly owed by
Defendants includes improper and excessive assessments, fees, and other
charges.
WHEREFORE, Defendants JOSEPH REDUTO III A/K/A JOSEPH
REDUTO and ELLEN REDUTO demand judgment dismissing the Complaint of
Plaintiff, granting judgment on their Counterclaims and for such other and

further relief as this Court deems just and proper.
Case 2:20-cv-03996-GRB-ST Document11 Filed 10/02/20 Page 7 of 10 PagelD #: 132

Dated: Bayport, New York
SEpOMFAL =e) , 2020

 
   

 

IV] Z
JOREPH G. LA CAPRA, ESO.
LA*YCAPRA, SALZ & KOWALSKI, LLP
Attorneys for Defendants
293 Bayport Avenue
Bayport, NY 11705
Tel: 631-582-4990
02/357 Sng “Te SNe OBR Asheag dy DOcUMeNE TT ER RAD EE AaRs 20° © OF 10 Pagel bye Mat yap

VERIFICATION !
STATE OF NEW YORK. ) 2

) 88:
COUNTY OF SUFFOLK )

 

JOSEPH REDUTO II A/K/A JOSEPH REDUTO, being duly eworn, deposes and
says: I am qne of the Defendants in this action. I have read the annexed :
VERIFED ANSWER WITH COUNTERCLAIMS and state that the foregoing is

true to my own knowledge, except as to matters therein stated to be alleged on’
information| and belief and as to those matters, I believe them to be true.

JOSEPH REDUTO Ill A/K/A
JOSEPH REDUTO

Sworn to ay me
this Bv day of Licht ; O20,

 

JOSEPH G. LaCAPRA
NOTARY PUBLIC, State of New York
Ne. O2LASO74368
Qualified in Suffolk County
Term Expires 03/10/92 >

 
a2/ daF bag Ts iSs 0° ORG GR ai ds, Document tt FAlipelOW ee borg ade 9 Of 10 Pagel Page igsa2

VERIFICATION

STATE OF NEW YORK )
) 8S:
COUNTY OF SUFFOLK )

ELLEN REDUTO, being duly sworn, deposes and says: I am one of the
Defendants}in this action. I am one of the Defendants in this action, I have
read the annexed VERIFED ANSWER WITH COUNTERCLAIMS and state that |
the foregoing is trie to my own knowledge, except as to matters therein stated.
to be alleged on information and belief and as to those matters, I believe them
to be true.

Chon Nec

ELLEN REDUTO

Sworn to before me

this Be) h day of eff GMB 2020,

JOSEPH G. LaCAPRA
NOTARY PUBLIC, State of New York
No. 0245074368
Qualified in Suffolk County

Term Expires 03/10/ “9

 

 
Case 2:20-cv-03996-GRB-ST Document11 Filed 10/02/20 Page 10 of 10 PagelD #: 135

CERTIFICATION

To the best of the undersigned's knowledge, information, and belief formed
after an inquiry reasonable under the circumstances, the within document(s)

and contentions contained herein are not frivolous as defined in 22 NYCRR
§130-1.1-a.

Attorney signature pursuant to
22 NYCRR §130-1.1a:

f of }
é A ¢4 Z
i
(Ni) , y

2 apf i} f
il

A

v

NUEEAP fl
. Aeon G. 'LA/CAPRA, ESO.
vA CAPRA, SALZ & KOWALSKI, LLP
Attorneys for Defendants
293 Bayport Avenue
Bayport, NY 11705
Tel: 631-582-4990

   

   
